Electronically Filed
                                                         Supreme Court
                                                         SCWC-30701
                                                         26-JUL-2012
                            NO. SCWC-30701               11:46 AM

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

    BRANDY IWALANI C. AVILLA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 30701; CASE NO. 1DTA-10-00518)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, JJ.,
     and Circuit Judge Ayabe, assigned by reason of vacancy)

            The Application for Writ of Certiorari filed on June

25, 2012 by Petitioner/Defendant-Appellant Brandy Iwalani C.

Avilla is hereby accepted and will be scheduled for oral

argument.    The parties will be notified by the appellate clerk

regarding scheduling.

            DATED:   Honolulu, Hawai#i, July 26, 2012.


Trisha Y. Nakamura,                /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Brian R. Vincent,
for respondent                     /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Bert I. Ayabe